Citation Nr: 0921946	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  06-00 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for erythema annulare cetrifugum.  

2.  Entitlement to service connection for a heart disorder, 
including coronary artery disease - status post coronary 
angioplasty.

3.  Service connection for hypertension, claimed as high 
blood pressure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 until 
October 1968.  He also had intervening service with the 
Puerto Rico Army National Guard, including active duty from 
November 2001 until February 2003 and February 2003 until 
February 2004.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  

The issues of service connection for a heart disorder and 
hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's erythema annulare cetrifugum is not manifested 
by recurrent debilitating episodes occurring at least four 
times during the past 12-month period despite ongoing 
immunosuppressive therapy.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
erythema annulare cetrifugum have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code (DC) 
7827 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
April 2004, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him that the 
evidence must support a worsening of his disability to 
substantiate the claim.  The letter also informed him of VA's 
duty for obtaining pertinent evidence under federal control 
and that it would aid him in obtaining pertinent evidence not 
under federal control, but that it was his responsibility to 
obtain such evidence.  

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in March 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.  
Additionally, any timing errors regarding that notice were 
cured by the readjudication of the claim, including by a 
December 2007 Supplemental Statement of the Case.

The Board acknowledges that the VCAA letter sent to the 
Veteran in April 2004 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the March 2005 rating decision, November 2005 
Statement of the Case, and December 2007 and February 2008 
Supplemental Statements of the Case provided specific 
information regarding the diagnostic code used to evaluate 
the Veteran's claim and the Veteran can be expected to 
understand this criteria.  Based on the evidence above, the 
Veteran can be expected to understand from the various 
letters from the RO what was needed to support his claim.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically,  he has 
previously provided multiple statements from co-workers and 
his wife, regarding how his disability affects his work and 
daily life, indicating that he had actual knowledge of the of 
the consideration of such information in rating his claim.  
Furthermore, the May 2008 Statement of Accredited 
Representation in Appealed Case discussed the diagnostic code 
criteria, further indicating actual knowledge of what type of 
evidence is necessary to support the Veteran's claim.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting him 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records relative 
to the time surrounding the Veteran's claim and he has 
submitted private medical records.  Although VA medical 
records prior to 2001 have not been associated with the 
claims file, the Board notes that he did not claim that his 
disability had worsened until March 2004, and that VA medical 
records surrounding that time have been associated with the 
claims file.  He has also not claimed that his symptoms had 
changed in severity from prior to his appeal to the time of 
his appeal.  Thus, all relevant facts with respect to the 
claim addressed in the decision below have been properly 
developed.  Under the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  He has 
also submitted statements and was provided an opportunity to 
have a hearing at the RO, in June 2007, for which he failed 
to appear.  

In addition, he was afforded multiple VA medical 
examinations, the most recent in December 2007, which 
provided specific medical opinions pertinent to the issue on 
appeal.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law 
 
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  A recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  

The Veteran's service-connected skin disability is rated by 
analogy under DC 7827 erythema multiforme; toxic epidermal 
necrolysis, warrants a 30 percent rating if there are 
recurrent episodes occurring at least four times during the 
past 12- month period, and; requiring intermittent systemic 
immunosuppressive therapy.  The next higher, maximum rating 
possible, is a 60 percent rating, which is granted for 
recurrent debilitating episodes occurring at least four times 
during the past 12-month period despite ongoing 
immunosuppressive therapy.  In addition, the disability may 
be rated as disfigurement of the head, face, or neck (DC 
7800), or scars (DC 7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant disability.  38 C.F.R. § 
4.118.

Merits of the Claim
 
The Veteran essentially contends that his erythema annulare 
cetrifugum is more severe than indicated by his current 30 
percent disability rating.  

A VA skin disease examination was provided in June 2004.  The 
examiner reported that the Veteran had an itchy skin rash 
that did not respond to different topical creams, but would 
spontaneous disappear and rapidly recur.  The Veteran's 
treatment for the past 12 months included a Lamisil tablet 
daily and triamcinolone acetonide cream twice daily.  The 
Veteran's skin symptoms included itching.  

The June 2004 VA examiner found the affected area of the body 
to be skin located on the abdomen, back, and thigh.  The 
erythematous arciform scaly patches covered about 5 percent 
of his entire skin; however, there was no scarring.  The 
examiner diagnosed the Veteran with erythema annulare 
centrifugum.

An October 2004 VA outpatient treatment record found the 
Veteran's skin to have no erythema, petechia, purpura, 
discolorations, tinea, or other lesions.  A March 2005 VA 
outpatient treatment record similarly reported no observation 
of skin lesions or dryness.  

An April 2006 private medical record, from Dr. C.M.M.R., 
found erythematous patches on the right ark, bilateral hip 
area, and left thigh.  In June 2007, Dr. C.M.M.R. found 
annular plaques in the right axilla and lower abdomen.

The Veteran received another VA examination in December 2007.  
The examiner reported that the Veteran had a history of a 
recurrent, itchy skin rash that improved spontaneously, but 
did not disappear permanently.  The Veteran claimed no 
improvement with medications prescribed; his treatment 
included Diprolene agent cream twice daily and Lortisone 
cream twice daily.  

The December 2007 VA examiner found erythematous arciform 
scaling patches covering 5 percent of the entire skin, 
located on the arms and trunk.  No exposed skin was affected.  
The examiner found no disfigurement.  The examiner diagnosed 
him with erythema annulars centrifugum and found his skin 
condition to not affect his ability to perform his normal 
daily activities or engage in a gainful occupation.  

The record does not indicate that the Veteran's service-
connected erythema annulare cetrifugum warrants a 60 percent 
evaluation.  Under DC 7827, a 60 percent rating is warranted 
for recurrent debilitating episodes occurring at least four 
times during the past 12-month period despite ongoing 
immunosuppressive therapy.  Although the record does indicate 
that the Veteran has episodes of his disability, the Veteran 
has not claimed and the records do not indicate that he had 
recurrent debilitating episodes occurring at least 4 times 
within a 12-month period.  For example, the June 2004 VA 
examination found the Veteran to have erythema annulare 
cetrifugum; however, the October 2004 and March 2005 VA 
outpatient treatment records found no problems with his skin.  
Additionally, the only private medical records of record 
finding that the Veteran has a skin disorder, during the 
course of the appeal, are from April 2006 and January 2007, 
almost a year apart from each other.  The only other record 
of an outbreak is the December 2007 VA examination.  The 
record thus does not indicate, and the Veteran has not 
claimed, that his has recurrent debilitating episodes 
occurring at least 4 time a year, despite his medication.  

Additionally, none of his medical records have ever reported 
that his erythema annulare cetrifugum appears on his head, 
face or neck, such that DC 7800, for disfigurement of those 
areas, would apply.  His VA examiners have also not found him 
to have scars such that DC 7801, 7802, 7803, 7804, or 7805.

Finally, the disability does not warrant referral for extra-
schedular consideration.  In exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation is made.  38 
C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extra-schedular evaluation is 
appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
and the established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id.; 
see also 38 C.F.R. § 3.321(b)(1) (governing norms include 
marked interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id.  The Board 
finds that no exceptional or unusual factors are in evidence, 
such as marked interference with employment or frequent 
periods of hospitalization, which would warrant an 
extraschedular evaluation.  Although the Veteran has 
submitted statements, including from his co-workers, 
indicating that he does have outbreaks of his disability, the 
thirty percent disability rating that he currently receives 
takes into account some interference with employment.  
Furthermore, the December 2007 VA examiner specifically found 
his skin condition to not affect his ability to perform his 
normal daily activities or engage in a gainful occupation.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  Gilbert v. 
Derwinski, 1 Vet.App. 49, 58 (1991).  The Veteran's claim for 
an increased rating for his service-connected erythema 
annulare cetrifugum is denied.  


ORDER

A disability rating in excess of 30 percent for erythema 
annulare cetrifugum is denied.  


REMAND

The Veteran essentially contends that his active duty reserve 
service caused a heart disorder, including coronary artery 
disease, identified as status post coronary angioplasty.  He 
also contends that he has hypertension, claimed as high blood 
pressure, either as due to or aggravated by his active duty 
reserve service.  

The record indicates that the Veteran's Army service records 
have been associated with the claims file.  In the March 2005 
rating decision, the RO indicated that a March 15, 2005 
medical expert opinion, from the Rating Board Medical 
Consultant, noted that in the absence of any cardiac event 
during the Veteran's year of military service, his coronary 
artery disease was to be considered a result of the natural 
progression of an underlying atherosclerotic process due to 
the pre-existing arterial hypertension.

The Board notes, however, that the March 15, 2005 Consultant 
note is of questionable probative value.  No identification 
of writer of the opinion has been provided, other than the 
writer's name; the opinion was not printed on VA letterhead 
and the writer did not identify himself as a VA physician.  
Furthermore, the note does not indicate what periods of 
service were considered or what medical records were reviewed 
in providing that opinion.  Indeed, the opinion appears to be 
an undated, handwritten note based on, at best, an incomplete 
medical record.  

Additionally, VA medical records have been associated with 
the claims file; however, no records have been associated 
between March 1997 and late 2002, as indicated by the 
November 2002 VA outpatient treatment record.  VA has a 
statutory duty to assist a claimant in obtaining relevant 
records held by any Federal department or agency that the 
claimant adequately identifies and authorizes VA to obtain.  
See 38 U.S.C. § 5103A(b), (c)(3); 38 C.F.R. § 3.159(c).  
Furthermore, considering the current question as to whether 
the Veteran developed a heart disorder and hypertension due 
to or was aggravated by his active duty service, claimed to 
have begun in 2001, these records are necessary for the 
current claims.

After any outstanding VA medical records have been associated 
with the claims file, the RO/AMC should determine if a VA 
examination should be provided to determine if his 
hypertension was due to, or was aggravated by, his active 
military service or active duty for training.  The RO/AMC 
should also determine if a VA examination should be provided 
to determine if the Veteran's heart disorder was due to, or 
was aggravated by, his active military service or active duty 
for training, without consideration of the questionable March 
15, 2005 Consultant note.   
	
Accordingly, the case is REMANDED for the following actions:



1. The RO/AMC should obtain and 
associate with the claims file all 
outstanding records of treatment 
relating to the Veteran.  This 
specifically includes any VA medical 
records between March 1997 and late 
2002 and any other pertinent VA medical 
records not already associated with the 
claims file.  If any requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should be 
documented in the claims file, and the 
Veteran should be informed in writing.

After the receipt of the requested 
information, the RO/AMC should examine 
the record to determine if any further 
development is necessary, including 
whether VA examinations, to include 
opinions, are needed regarding the 
etiology of or aggravation of the 
Veteran's claimed hypertension and 
heart disorder.

2.  After the foregoing, the RO/AMC 
should review the Veteran's claim.  If 
the determination is adverse to the 
Veteran, he and his representative 
should be provided an appropriate 
supplemental statement of the case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


